Exhibit 10.29

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the " Agreement") is entered into by and
between Ferrellgas, Inc., and its parents, subsidiaries and affiliates,
including Ferrellgas Partners, L.P., Ferrellgas, L.P. and Ferrell Companies,
Inc., (collectively, "Ferrellgas" or the "Company") and Doran Schwartz
("Schwartz") as of December 1, 2018. Ferrellgas and Schwartz are referred to
herein as "the Parties."

AGREEMENT

 

1.          Termination Date. The Parties have determined that it is the best
interests of the Company for Schwartz to separate from the Company amicably, and
upon the mutually agreeable terms and conditions more fully set forth herein. On
November 21, 2018 Schwartz ceased to serve the Company in all capacities held by
him. For purposes of this Agreement, Schwartz's separation date of employment
with the Company became effective on December 1, 2018 and said date shall
constitute his employment termination date ("Termination Date”).

 

2.          Severance Payment. No later than the earlier of two business days
after the Effective Date (defined below) or December 31, 2018, the Company shall
pay the  total amount of $690,000, less applicable payroll taxes, (the
"Severance Payment") in full and  final satisfaction of any and all claims
against the Company, including, without limitation, claims arising from or
relating in any way to his employment with the Company, including without
limitation all claims for attorneys' fees or costs. The Company shall make the
Severance Payment by wire transfer pursuant to instructions to be provided by
Schwartz. Schwartz's Company-provided group health plan and other insurance
benefits will cease on December 31, 2018, subject to any rights of Schwartz and
his eligible dependents to continue the Company's group health plan coverage at
his own cost to the extent provided by COBRA. Notwithstanding anything to the
contrary in this Agreement, Schwartz shall retain all of his vested interest in
his ESOP account, his Supplemental Savings Plan account, his 40l(k), and any
other similar account, and the proceeds from those accounts shall be distributed
in accordance with the plan documents and the process followed for other
employees at the end of their employment.

3.          Representations by Schwartz. Schwartz represents, warrants and
covenants the following as of the date of this Agreement and as a material
inducement to Ferrellgas entering into this Agreement:

 

A.         Other than historical information concerning wages, benefits, or
similar information that any former employee could reasonably be expected to
possess, Schwartz does not possess any Company property, documents, and/or
electronic data information or documentation. Any electronic or other equipment
purchased for or supplied to Schwartz by the Company has been returned to the
Company.

B.          With the exception of claims, complaints, or charges by persons or
entities that have previously been reported to the Company in writing while
Schwartz was the Chief Financial Officer for the Company, Schwartz is not aware,
directly or indirectly, of any claims, complaints, or charges that have been
made, or that he expects will (or anticipates might) be made, by any person or
entity against the Company, its officers, directors or employees in any court,
regulatory body, administrative agency, or other forum.

 







--------------------------------------------------------------------------------

 



4.          Release by Schwartz. Except for the obligations set forth in this
Agreement, in exchange for valid and sufficient consideration provided
hereunder, Schwartz on behalf  of himself and each of his heirs, successors,
assigns,  representatives, agents, and anyone claiming by or through Schwartz
forever discharges the Company, the Company's officers, directors, employees,
and agents (including without limitation, any trustees, ERISA fiduciaries,
attorneys, financial advisors, or fiduciary advisors) of the Company and all of
its or their  affiliates including without limitation Ferrellgas L.P. and
Ferrell Companies, Inc., subsidiaries, parents, members, partners, officers,
directors, principals, heirs, predecessors, successors, assigns,
representatives, agents and employees, along with the officers,
directors,  principals, shareholders, representatives, employees, agents, heirs,
beneficiaries, predecessors, successors and assigns of each such person or
entity, and anyone claiming by, through or under any of them, from, and
covenants not to bring suit or otherwise institute legal proceedings against any
of them arising in whole or in part from, all claims that Schwartz now has or
may have or that Schwartz may hereafter have of any nature whatsoever, that
arose out of or are related to any matter occurring prior to the Effective Date,
be they common law or statutory, legal or equitable, in contract or tort,
including but not limited to claims arising out of Schwartz's employment  with
the Company and/or the termination of that employment, and including but not
limited to claims under Title VII of the Civil Rights Act of 1964, as amended
(42  U.S.C.  §2000e, et seq.); the Civil Rights Act of 1991; the Civil Rights
Acts of 1866 or 1871 (42 U.S.C.  §§1981,  1983,  1985, et seq.); the Americans
with Disabilities Act of 1990 ("ADA"); the  Employee  Retirement Income Security
Act of 1974, as amended ("ERISA''); the Fair Labor Standards and the Equal Pay
Acts ("FLSA"); the Family and Medical Leave Act ("FMLA"); the Age Discrimination
in Employment Act ("ADEA"); the Older Worker Benefit Protection Act  ("OWBPA");
 the Workers Adjustment and Retraining Notification Act ("WARN''); the
Consolidated Omnibus Budget Reconciliation Act of 1986 ("COBRA"); the
Missouri  Human Rights Act;  the  Kansas Act Against Discrimination; and any
similar state or local or other applicable jurisdiction's laws; claims relating
to any rights under company policies or otherwise relating to compensation or
benefits, claims for damages of any kind and nature including compensatory,
general, special or punitive; and/or claims for attorney's fees and/or costs.
This release does not waive any right that cannot be waived by law. This release
does not prohibit Schwartz from filing a charge with any government entity (such
as the Equal Employment Opportunity Commission or National Labor Relations
Board) related to Schwartz's employment or separation of employment. This
Agreement also does not waive or release any rights or claims that Schwartz may
have under the Age Discrimination in Employment Act that arise after the date
that Schwartz signs this Agreement. However, Schwartz does forever waive his
right to recover or receive any monetary damages, attorneys' fees, back pay,
reinstatement or injunctive relief from the Company and/or the other released
parties relating to any matter concerning his employment with the Company.
Notwithstanding the above, this release does not release the Company or any
other person or entity from any obligation or agreement to defend or indemnify
Schwartz for any liabilities, claims, legal expenses, or other costs resulting
from his duties as an officer and/or employee of the Company, or as a fiduciary
or administrator for any Company purpose or employee plan, and the Company shall
cooperate with Schwartz in connection with any such claims. Further, Schwartz
does not release and shall retain all of his vested interests and rights in his
Employee Stock Ownership Plan ("ESOP") account, his Supplemental Savings Plan
account, his 40l(k), or any other similar account, and the proceeds from those
accounts shall be distributed in accordance with the plan documents and the
process followed for other employees at the end of their employment.

 

5.          Release of Noncompetition Agreement and Incorporation of Employment
Agreement. Ferrellgas releases Schwartz from his noncompetition agreement with
Ferrellgas

 





2

--------------------------------------------------------------------------------

 



contained in paragraph 6 of his Employment Agreement with the Company dated
October 2017 ("Employment Agreement") and his noncompetition agreements
contained in any Option Grantee agreement(s), Stock Appreciation Rights
Agreement(s), and any other noncompetition provision in any other agreement
between Schwartz and the Company or its affiliates. Schwartz acknowledges that
all other obligations and restrictive covenants in his Employment Agreement with
the Company remain in place and are enforceable notwithstanding his voluntary
termination of his employment, including: returning all Ferrellgas property;
maintaining confidentiality regarding Ferrellgas confidential, proprietary, or
trade secret information; that Schwartz shall not solicit Company employees
without the advance written consent of Ferrellgas; and the obligation to
arbitrate any claim arising from or relating to his employment relationship with
the Company. For the avoidance of any doubt, the terms of the Employment
Agreement are expressly incorporated into and survive this Agreement, with the
exception of the non-competition provision in paragraph 6 of the Employment
Agreement. To the extent there is any conflict between the terms of this
Agreement and the Employment Agreement, this Agreement shall control.

6.          Release by the Company. In exchange for the mutual promises made
here, Ferrellgas agrees to forever RELEASE and DISCHARGE Schwartz from any and
all claims arising on or prior to the date of this Agreement from his employment
and/or cessation of employment and all debts, obligations, demands, or causes of
action of any kind whatsoever, known or unknown, in tort, contract, by statute
or on any other basis, for equitable relief, compensatory, punitive or other
damages, expenses (including attorney's fees), reimbursements or costs of any
kind, which Ferrellgas could assert against Schwartz; provided, however, that if
any of Schwartz's representations or warranties in this Agreement are not true,
this release is void ab initio.

 

7.          Confidentiality. Except as otherwise required by law, the Parties
shall treat this Agreement as strictly confidential and will not disclose it or
its terms to any person other than attorneys and financial advisor(s) who have a
need to know and who acknowledge that they will maintain this Agreement as
strictly confidential. Schwartz may also disclose this Agreement to his spouse
provided she first assures Schwartz that she is bound by and will honor this
confidentiality provision. Ferrellgas may disclose this Agreement to its
lawyers, financial advisors, officers, directors, and others with a need to know
the terms of this Agreement provided they first acknowledge they will honor this
confidentiality provision. The parties may disclose the terms of this Agreement
to the extent reasonably necessary to comply with securities laws or to lawyers,
accountants, auditors, bankers or tax advisors of any of the parties that might
require confidential access to this Agreement for the purpose of properly
advising that  party in the ordinary course of its business, provided, however,
that such persons shall be advised of and agree to the confidentiality
provisions of this Agreement; to the extent necessary to comply with any court
process or governmental or legal requirements; to the extent necessary to
enforce this Agreement; or to the extent necessary to comply with the reporting
requirements of federal, state or local tax laws and regulations. Nothing herein
shall preclude Ferrellgas from disclosing this Agreement as may be required by
law or regulation, and Schwartz acknowledges that Ferrellgas may have to
disclose this Agreement in a public SEC filing. Neither party shall be required
to treat as confidential any terms of this Agreement disclosed to the public by
Ferrellgas in a public SEC filing or otherwise.

 

8.          Cooperation and Assistance. Schwartz shall remain available (upon
reasonable prior notice) to consult with Ferrellgas, upon the Company's request,
with respect to any claims, lawsuits, regulatory proceedings or other actions
brought against the Company and/or its

 





3

--------------------------------------------------------------------------------

 



officers, directors and employees or with respect to any other reasonable
request of the Company related to enforcing the Company's rights under this
Agreement. Schwartz also agrees not to support, directly or indirectly, any
party (except a state or federal agency) who may assert any such claims or
actions against the Company and/or its officers, directors and employees, except
to the extent required by law. For the avoidance of any doubt, Schwartz has no
restrictions whatsoever in terms of making any report to or cooperating with any
state or federal law enforcement or regulatory agency. If Schwartz is served
with a subpoena, process, notice, document request or other lawful demand
seeking production or disclosure of any documents, work product, or other
materials or information related to the affairs of the Company, and if permitted
to do so by law, Schwartz shall give written notice to the undersigned as
promptly as possible so that Ferrellgas may have a reasonable opportunity to
interpose objections with the appropriate tribunal or authority, and Schwartz
shall otherwise use reasonable efforts  to cooperate with Ferrellgas in
substantively responding to any information  requests. Ferrellgas shall
reimburse Schwartz for his reasonable, pre-approved, out-of-pocket expenses in
connection with such consultation and cooperation. The parties acknowledge and
agree that such cooperation and consultation may require a substantial
commitment of time or effort by Schwartz, and to compensate Schwartz for his
time, Schwartz and Company shall enter into a consulting agreement in a form
substantially similar to the recent agreements in place with other former
executives. Nothing in this Agreement shall preclude Schwartz from assisting any
future employer in connection with any future dispute that may develop between
that employer and the Company, so long as that dispute is unrelated to
Schwartz's employment with the Company and provided that the dispute does not
involve confidential, proprietary, trade secret, or legally privileged
information of the Company to which Schwartz was privy.

 

9.          Consideration of Agreement by Schwartz. Schwartz acknowledges that,
before entering into this Agreement, be had twenty-one (21) calendar days after
receipt of this Agreement (the "Consideration Period") to consider this
Agreement before signing it. Schwartz and the Company agree that no changes to
this Agreement will re-start the Consideration Period. If Schwartz signs this
Agreement, the date on which be signs the Agreement shall be the "Execution
Date." In the event Schwartz executes and returns this Agreement prior to the
end of the Consideration Period, he acknowledges that his decision to do so was
voluntary and that he had the opportunity to consider this Agreement for the
entire Consideration Period.

 

The Parties agree that this Agreement will not become effective until seven (7)
calendar days after the Execution Date and that Schwartz may, within seven (7)
calendar days after the Execution Date, revoke the Agreement in its entirety by
providing written notice to Jordan Burns, Vice President, Corporate Counsel, One
Liberty Plaza, Liberty, MO 64068. If written notice of revocation is not
received by the Company by the 8th day after the execution of this Agreement,
this Agreement will become effective and enforceable on that day (the
''Effective Date").

 

10.        No Oral Modifications. This Agreement may not be modified, amended or
varied except by and in accordance with the terms of a written agreement signed
by all of the Parties hereto. Should any provision of the Agreement be declared
or determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provision shall be deemed not to be a part of
the Agreement. The Company hereby advises Schwartz and Schwartz acknowledges
that he has been so advised, to consult with an attorney before executing this
Agreement.

 





4

--------------------------------------------------------------------------------

 



11.        Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the direct Parties hereto, together with any and all of their owners,
shareholders, partners, joint venturers, subsidiaries, affiliates, agents,
officers, directors, and employees, together with their successors and assigns.

12.        Governing Law. The Agreement, including all matters of interpretation
and construction, shall be governed by the law of the State of Kansas. This
Agreement, having been prepared at arm's length by all Parties, shall not be
construed as a matter of law to disfavor any of the Parties to it.

13.       Counterparts/Execution. This Agreement may be executed in any number
of counterparts with the same effect as if the Parties hereto had signed the
same document. All counterparts will be construed together and shall constitute
one agreement. Signatures transmitted by facsimile or by e-mail in .pdf format,
shall have the same effect as original signatures.

14.        Entire Agreement: This Agreement contains the entire agreement
between the Parties with respect to the Separation contemplated by them, and
this Agreement shall be deemed to supersede and void any and all prior
discussions, agreements or understandings, whether written or oral.

 

Ferrellgas, Inc.

 

 

 

BY:

 

 

 

 

Doran Schwartz

 

 

 

5

--------------------------------------------------------------------------------